Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 27,
2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00712-CV


 E. JAVIER LOYA; EJ LOYA, LLC; AND KIVANC DIKMEN, Appellants

                                         V.

                         JOHN F. KLOSEK, Appellee

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-89073


                          MEMORANDUM OPINION

      This is an appeal from an interlocutory order denying arbitration signed
September 29, 2020. See Tex, Civ. Prac. & Rem. Code Ann. 171.098(a)(1). On
May 7, 2020, appellants filed a motion to dismiss the appeal. See Tex. R. App. P.
42.1(a)(1). The motion is granted.

      We dismiss the appeal.

                                     PER CURIAM

Panel consists of Justices Wise, Jewell, and Spain.